Citation Nr: 0822235	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-28 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post traumatic stress 
disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain with degenerative arthritis and 
degenerative disc disease (hereinafter, low back disability).  

3.  Entitlement to an effective date earlier than May 1, 2005 
for the grant of service connection for low back disability.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
December 1966.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied entitlement to service 
connection for PTSD with depression and granted service 
connection for low back disability, evaluated as 10 percent 
disabling from May 1, 2005.  


FINDINGS OF FACT

1.  A diagnosis of psychiatric disability, including 
depression and PTSD, is not shown by the evidence of record.  

2.  Since the grant of service connection, the veteran's low 
back disability has been productive of pain and slight 
limitation of motion.

3.  The veteran's claim for service connection (VA Form 21-
526) for low back disability was received on May 1, 2005.  

4.  In March 2006, the RO granted service connection for low 
back disability, effective May 1, 2005.  




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The schedular criteria are not met for an initial rating 
in excess of 10 percent for low back disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 38 C.F.R. § 4.71a, DCs 
5235-5243 (2007).

3.  The criteria for an effective date earlier than May 1, 
2005 for the grant of service connection for low back 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
June 2005, prior to the initial adjudication of his service 
connection claims for an acquired psychiatric disorder, to 
include PTSD, and a low back disability in the March 2006 
rating decision at issue.  

Regarding the initial rating and effective date issues, the 
Board notes that under 38 U.S.C.A. § 5103, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The 
notification must also include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b) (2007).  VA must 
provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).

Section 5103(a) notice must be provided to a claimant 
"[u]pon receipt of a complete and substantially complete 
application."  38 U.S.C.A. § 5103(a) (emphasis added).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 484-86.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court held, however, that:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated - 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.  

Id. at 491. 

In these circumstances, VA is required, under sections 
7105(d) and 5103A, to advise the appellant of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  Id.

In this case, the RO, in a March 2006 rating decision, 
awarded the veteran service connection for low back 
disability and assigned an initial 10 percent rating from May 
1, 2005.  Thus, the veteran's low back claim was 
substantiated in March 2006 and VA no longer has any further 
duty to notify the veteran on how to substantiate his claim.  
Rather, VA is required to fulfill its statutory duties under 
38 U.S.C.A. § 7105.  

The veteran has appealed for a higher initial rating and an 
earlier effective date for the grant of service connection 
for low back disability.  On review of the record, the Board 
notes that in August 2006 the RO sent the veteran a statement 
of the case which notified him of the criteria for 
establishment of a higher initial rating as well as an 
earlier effective date.  In addition, in his April 2006 
notice of disagreement, the veteran maintained that his back 
disability results in "muscle contractions, severe pain, and 
abnormal gait."  In subsequent statements, he argued that he 
had attempted to file a claim for back pain shortly after 
service but was turned away by VA personnel.  Seeing as the 
veteran clearly had an understanding of what was required to 
establish a higher initial rating and an earlier effective 
date for the grant of service connection, the Board 
determines that any defect in VCAA notice is moot.  

The purpose of the required notice, to ensure that the 
veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claims prior to the Board's consideration of 
these matters, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

Under these circumstances, regarding the higher initial 
rating and earlier effective date claims, the Board 
determines that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002)

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service treatment records and 
a report of VA examination.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  In August 2007, the veteran 
indicated that he had no other information or evidence to 
submit. 

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Upon review, the Board has concluded that regarding the 
service connection claim on appeal a remand for physical 
examination of the veteran and/or a medical nexus opinion is 
not warranted.  As discussed in more detail below, there is 
no competent medical evidence of an acquired psychiatric 
disability, including PTSD, currently.  In the absence of 
competent medical evidence of current psychiatric disability, 
physical examination of the veteran is unnecessary because, 
even best case scenario, there is no present disability to 
causally relate to his military service.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), wherein the Court held that VA erred in 
failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this particular case there is no 
evidence of current psychiatric disability.  The veteran has 
been provided the opportunity to present evidence pertaining 
to current disability, to at least suggest he has this 
condition, and he has not done so.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD.  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

Analysis

The veteran seeks service connection for an acquired 
psychiatric disorder, which he has termed "depression (post 
traumatic stress disorder)."  See VA Form 21-526, dated in 
May 2005.  

With respect to Hickson element (1), proof of current 
disability, the medical evidence of record does not show any 
diagnosed psychiatric disability, including depression and 
PTSD.  Despite a VCAA request from the RO, the veteran has 
not submitted any evidence pertaining to diagnosis and 
treatment of a psychiatric disorder, to include PTSD.

As alluded to above, it is now well-settled that in order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].  In the absence of diagnosed psychiatric 
disability, to include PTSD, service connection may not be 
granted.  The veteran's claim fails on this basis alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for an acquired 
psychiatric disorder, including PTSD.  The benefit sought on 
appeal is accordingly denied.

Entitlement to an initial rating in excess of 10 percent for 
low back disability.  

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson  at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2007) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2007).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

A general rating formula for diseases and injuries of the 
spine provides that with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease the following ratings will 
apply. 

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

38 C.F.R. § 4.71a, DCs 5235-5243 (2007).

Analysis

In the March 2006 rating decision at issue, the RO granted 
service connection for low back disability and initially 
assigned a 10 percent rating effective May 1, 2005. The 
veteran appealed for a higher initial rating.  See Fenderson, 
supra.

The only pertinent evidence of record is the report of VA 
examination in August 2005.  At that time, the veteran 
reported that his back pain ranked as 5 out of 10 on a pain 
scale from 1 to 10 and lasted 2-3 days.  He denied any 
neurologic, orthopedic or pain unit consults.  He reported 
episodic pain measuring 8 out of 10.  He denied any 
limitation in walking.  On examination, he walked with a 
normal gait.  There was no objective evidence of spasm, 
guarding, pain on motion, tenderness, or weakness of the 
lumbar spine.  Range of motion of the lumbar spine was 
flexion to 90 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees bilaterally, and rotation to 30 degrees 
bilaterally.  Strength was 5/5 in the lower extremities.  
Sensory examination of the lower extremities was normal.  X-
ray of the lumbar spine revealed degenerative arthritis and 
degenerative disc disease.  The diagnosis was lumbar sprain 
and strain.  The examiner commented that the veteran had two 
episodes of 8/10 low back pain per year which were relieved 
by non-steroidal anti-inflammatory drugs and sport cream.  
The examiner indicated that the low back disability had no 
significant occupational effect - although there was 
decreased walking distance, there was no delay from work as a 
security guard.  

Based upon this evidence, the Board finds that the veteran's 
low back disability does not warrant a rating higher than 10 
percent.  To warrant a 20 percent rating, the evidence would 
have to show forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The August 2005 VA examination showed that the 
veteran was able to forward flex the lower back to 90 
degrees.  As indicated above, normal forward flexion of the 
lumbar spine is 90 degrees.  Therefore, it is clear that 
forward flexion of the veteran's low back is greater than 60 
degrees.  In addition, the combined range of motion of the 
lumbar spine as evidenced by the August 2005 VA examination 
(90 degrees forward flexion + 30 degrees extension + 30 
degrees right lateral flexion + 30 degrees left lateral 
flexion + 30 degrees right rotation + 30 degrees left 
rotation = 240 degrees) far exceeds 120 degrees.  There has 
been no finding of muscle spasm or loss of lumbar lordosis.

The schedular criteria allow for associated objective 
neurologic abnormalities to be rated separately under an 
appropriate diagnostic code.  However, no neurological 
symptomatology was identified.  The August 2005 VA 
examination failed to reveal any weakness of the lower 
extremities or sensory deficit.  Because there is no medical 
evidence that the veteran has any neurological symptoms 
associated with the service-connected low back disability, a 
separate rating cannot be assigned.

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's 
holding in DeLuca.  The clinical findings of record, however, 
do not reflect impairment that warrants a higher rating.  The 
August 2005 VA examination revealed that the veteran had full 
range of motion.  Therefore, although it has no reason to 
doubt that the veteran's low back disability is productive of 
pain, the Board is unable to identify any clinical findings 
which would warrant an increased evaluation under 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.

Under these circumstances, the Board finds no basis exists 
for the assignment of an initial rating in excess of 10 
percent for the low back disability.

Entitlement to an effective date earlier than May 1, 2005 for 
the grant of service connection for low back disability.  

Pertinent Law and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of 
an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).

Analysis

Based upon a complete review of the evidence on file, and for 
reasons and based expressed immediately below, the Board 
finds that the currently assigned effective date of May 1, 
2005 is the earliest effective date assignable for service 
connection for the veteran's low back disability as a matter 
of law.

The basic facts are not in dispute.  The veteran served on 
active duty from February 1963 to December 1966.  His 
original claim for service connection for a low back 
disability was received by the RO on May 1, 2005.  In March 
2006, the RO granted service connection for a low back 
disability, effective from May 1, 2005.

The Board has carefully reviewed the record.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  The evidence demonstrates that 
prior to May 2005 the veteran did not submit any claim, 
either formal or informal, for service connection for a low 
back disability.  

The veteran contends that he attempted to file a claim with 
the RO in January 1967, but was turned away.  See VA Form 21-
4138, dated in August 2007.  The Board notes, however, that 
in an April 2006 statement the veteran appears to suggest 
that he did in fact file a claim ("I can only pray that you 
will find in your files, the date I first made application at 
your office in Philadelphia between January and May 1967.").  
Insofar as the veteran contends that he filed a claim in 
1967, a thorough review of the evidence of record does not 
indicate that any such claim was filed prior to the current 
effective date of May 1, 2005.  The Court has held that 
"there is a presumption of regularity which holds that 
government officials are presumed to have properly discharged 
their official duties."  Ashley v. Derwinski, 2 Vet. App. 
307, 308-09 (1992) (quoting United States v. Chemical 
Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 
1 (1926)).  Unless rebutted by clear evidence to the 
contrary, VA is entitled to the benefit of this presumption.  
Id.  Applying this presumption to the instant case, the Board 
must conclude that if the veteran's claim were actually 
received by VA in 1967, it would have been placed and/or 
noted in the record.  Therefore, the Board must also conclude 
that the claim was not actually received by VA earlier than 
May 1, 2005.

The veteran maintains that he tried to file a claim shortly 
after service but was turned away.  While the Board is not 
unsympathetic to this contention, there is, quite simply, no 
basis afforded by the governing law and regulations, for 
granting an earlier effective date based on such contentions.

While a low back disability was eventually shown to have had 
its onset in service, no claim for that disorder was received 
until May 2005.  While entitlement to service connection 
could be arguably be shown to be the date of onset, the 
"later" event in this case is the date of receipt of the 
claim, May 1, 2005.  See 38 C.F.R. § 3.400.  Because a claim 
for service connection for a low back disability was not 
filed until May 1, 2005, entitlement to an effective date 
prior to May 1, 2005 for the grant of service connection for 
a low back disability is precluded as a matter of law.  See 
Shields v. Brown, 8 Vet. App. 346, 349 (1995) [an earlier 
effective date cannot be granted in the absence of statutory 
authority, which requires the filing of a viable claim].




ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, is denied.  

Entitlement to an initial rating in excess of 10 percent for 
low back disability is denied.  

Entitlement to an effective date earlier than May 1, 2005 for 
low back disability is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


